Case 18-23428        Doc 62     Filed 01/22/19     Entered 01/22/19 15:28:08          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-23428
         Adam J Voracek

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/03/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $112,900.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-23428      Doc 62      Filed 01/22/19    Entered 01/22/19 15:28:08               Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $2,300.00
        Less amount refunded to debtor                       $2,188.75

 NET RECEIPTS:                                                                                    $111.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                   $111.25
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $111.25

 Attorney fees paid and disclosed by debtor:                 $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim         Principal      Int.
 Name                              Class   Scheduled      Asserted      Allowed          Paid         Paid
 ACURA FINANCIAL SERVICES      Unsecured           0.00           NA              NA           0.00       0.00
 CITIBANK                      Unsecured           0.00           NA              NA           0.00       0.00
 FORD MOTOR CREDIT CO          Secured             0.00           NA              NA           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority      17,467.09            NA              NA           0.00       0.00
 INTERNAL REVENUE SERVICE      Unsecured      4,262.74            NA              NA           0.00       0.00
 IRIS TROCIO                   Priority            0.00           NA              NA           0.00       0.00
 IRIS TROCIO                   Priority            0.00           NA              NA           0.00       0.00
 NATIONSTAR MORTGAGE LLC       Unsecured           0.00           NA              NA           0.00       0.00
 EDUCATION NAVIENT             Unsecured      8,305.52            NA              NA           0.00       0.00
 TARGET                        Unsecured     14,882.39            NA              NA           0.00       0.00
 LVNV FUNDING                  Unsecured      1,760.65            NA              NA           0.00       0.00
 CHASE CARD                    Unsecured           0.00           NA              NA           0.00       0.00
 CITY OF CHICAGO               Unsecured         300.00           NA              NA           0.00       0.00
 STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA           0.00       0.00
 WEST WELLINGTON CONDO ASSOC   Unsecured           0.00           NA              NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-23428        Doc 62      Filed 01/22/19     Entered 01/22/19 15:28:08              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $111.25
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $111.25


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
